     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 1 of 15 Page ID #:509



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
 4   LINDSAY M. BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorneys
 5   Violent and Organized Crime/International
     Narcotics, Money Laundering, and Racketeering
 6   Sections
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2624/6875
          Facsimile: (213) 894-0141
 9        E-mail:    chelsea.norell@usdoj.gov
                     lindsay.bailey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-595-CAS

15              Plaintiff,                    OPPOSITION TO DEFENDANT’S MOTION
                                              IN LIMINE #7 TO EXCLUDE DNA
16                   v.                       RESULTS

17   EDWARD BUCK,                             Hearing Date: January 11, 2021
                                              Hearing Time: 1:30 p.m.
18              Defendant.                    Location:     Courtroom of the
                                                            Hon. Christina A.
19                                                          Snyder

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Chelsea Norell and
24   Lindsay M. Bailey, hereby files its Opposition to Defendant’s Motion
25   in Limine #7 to Exclude DNA Results.
26   ///
27   ///
28   ///
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 2 of 15 Page ID #:510



 1        This Opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4   Dated: December 7, 2020              Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          BRANDON D. FOX
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8

 9
                                          CHELSEA NORELL
10                                        LINDSAY M. BAILEY
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 3 of 15 Page ID #:511



 1                                 TABLE OF CONTENTS
 2   DESCRIPTION                                                                    PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   FACTUAL BASIS..................................................1

 7   III. LEGAL STANDARD.................................................3

 8   IV.   ARGUMENT.......................................................5

 9         A.   The Court Should Not Consider the NIST Article as It
                Has Been Sharply Criticized by the Scientific
10              Community.................................................5

11         B.   The Court Should Admit the DNA Expert Testimony as It
                Complies with Rule 702 and Daubert........................8
12
     V.    CONCLUSION....................................................11
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             i
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 4 of 15 Page ID #:512



 1                               TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                    PAGE

 3                                        Cases
 4   Bullcoming v. New Mexico,
       564 U.S. 647 (2011) .............................................. 10
 5
     Daubert v. Merrell Dow Pharmaceuticals, Inc.,
 6     509 U.S. 579 (1993) ............................................ 3, 4
 7   Dist. Attorney's Office for Third Judicial Dist. v. Osborne,
       557 U.S. 52 (2009) ................................................ 9
 8
     Estate of Barabin v. AstenJohnson, Inc.,
 9     740 F.3d 457 (9th Cir. 2014) ................................... 3, 4
10   Harvey v. Horan,
       285 F.3d 298 (4th Cir. 2002) .................................. 9, 10
11
     Kumho Tire Co., Ltd. v. Carmichael,
12     526 U.S. 137 (1999) ............................................... 4
13   Leflore County, Mississippi,
       80 F.3d 1074 (5th Cir. 1996) ...................................... 5
14
     United States v. Hankey,
15     203 F.3d 1160 (9th Cir. 2000) ............................ 5, 6, 7, 8
16   United States v. Hicks,
       389 F.3d 514 (5th Cir. 2004) ...................................... 3
17
     United States v. Pritchard,
18     993 F Supp. 2d 1203 (C.D. Cal. 2014) .......................... 5, 10
19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 5 of 15 Page ID #:513



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         The Court should deny defendant’s seventh motion in limine,

 4   filed on November 20, 2020, to exclude the DNA results (the

 5   “Motion”).   Defendant’s Motion is premised on a single, deeply flawed

 6   article regarding the general use of likelihood ratios by experts,

 7   which on its own does not provide any lawful basis for excluding the

 8   government’s anticipated evidence regarding DNA.          Rather, the

 9   anticipated testimony is supported by peer reviewed and

10   scientifically accepted testing methods and should therefore be

11   admitted.

12   II.   FACTUAL BASIS
13         On January 7, 2019, investigators with the Los Angeles Sheriff’s

14   Department (“LASD”) responded to defendant’s apartment at 1234 North

15   Laurel Avenue, Unit 17, in West Hollywood, California, following the

16   apparent overdose of Timothy Dean.          Following the conclusion of the

17   initial investigation, Deputy Raymond Rose responded to the same

18   location on the same day after an individual called and stated that

19   she had observed a suspicious package outside the window to apartment

20   17.   Upon arrival, Deputy Rose saw the package on a ledge underneath

21   two windows of apartment 17 on the east side of the building, and the

22   window directly above the package was slightly ajar.           Upon retrieval,

23   Deputy Rose determined that the package contained a white plastic

24   bag, which itself contained a small box with unknown items inside.

25   Investigators later determined that the box contained several glass

26   cylindrical pipes, all with bulbous ends, numerous hypodermic

27   needles, and two clear empty plastic baggies that contained a

28   crystalline substance resembling methamphetamine.

                                            ii
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 6 of 15 Page ID #:514



 1        The pipes and syringes were sent to the LASD Scientific Services

 2   Bureau where they were tested for DNA by Senior Criminalist Amber

 3   Sage.1   The results showed the various likelihoods that the DNA

 4   samples originated from either defendant or Mr. Dean, with some

 5   syringes having insufficient DNA detected for a proper analysis.

 6   (Declaration of Lindsay M. Bailey [Bailey Decl.], Ex. 1).            The report

 7   further indicates, and Ms. Sage will testify at trial, that “DNA

 8   profile interpretation and the calculation of likelihood ratios was

 9   facilitated by the use of STRMix software program,” and “[a]ll

10   assumptions that are made as part of the interpretation are stated in

11   the conclusions for each sample... [including] the assumed number of

12   contributors and any assumed known contributor.”          Id. at 7.

13   Additionally, a “likelihood ration (LR) is reported when a comparison

14   is made between an evidentiary profile and a reference profile,” and

15   explains that the “likelihood ratio is a statistical estimate of the

16   probability of obtaining the DNA evidence profiles given competing

17   explanations, propositions, or hypotheses (H1 versus H2).           The H1

18   typically includes the person of interest (POI) while the H2

19   typically indicates a random person unrelated to the POI.”            Id.

20   Accordingly, the purpose of the likelihood ratio is to indicate the

21   likelihood that the DNA sample came from the person of interest (in

22   this case, defendant or Mr. Dean), rather than a random individual.

23   Id. at 7, 8.    The use of likelihood ratios in this manner is based

24   upon the 2018 Scientific Working Group on DNA Analysis Methods

25   (SWGDAM) publication titled "Recommendations of the SWGDAM Ad Hoc

26

27

28        1 The government noticed Ms. Sage as an expert in an Expert
     Disclosure to defendant on October 22, 2020.
                                        2
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 7 of 15 Page ID #:515



 1   Working Group on Genotyping Results Reported as Likelihood Ratios."

 2   Id. at 8.

 3   III. LEGAL STANDARD
 4        The admissibly of expert testimony is governed by Federal Rule

 5   of Evidence 702, which provides:

 6        A witness who is qualified as an expert by knowledge,
          skill, experience, training, or education may testify in
 7        the form of an opinion or otherwise if:

 8        (a) the expert's scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the
 9        evidence or to determine a fact in issue;

10        (b) the testimony is based on sufficient facts or data;

11        (c) the testimony is the product of reliable principles and
          methods; and
12
          (d) the expert has reliably applied the principles and
13        methods to the facts of the case.

14   Fed. Rule Evid. 702.     Rule 702 was amended in response to Daubert v.

15   Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), in which the

16   Court “charged trial judges with the responsibility of acting as

17   gatekeepers to exclude unreliable expert testimony.”           This amendment

18   “affirms that trial court’s role as gatekeeper and provides some

19   general standards that the trial court must use to assess the

20   reliability and helpfulness of proffered expert testimony.”            Id.

21   Applying these standards, the admissibility of expert testimony is

22   governed by the principles of Federal Rule of Evidence 104(a), under

23   which “the proponent has the burden of establishing that the

24   pertinent admissibility requirements are met by a preponderance of

25   the evidence.”    Id.; see also United States v. Hicks, 389 F.3d 514,

26   525 (5th Cir. 2004).

27        The Ninth Circuit has “interpreted Rule 702 to require that

28   expert testimony be both relevant and reliable.”          Estate of Barabin

                                             3
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 8 of 15 Page ID #:516



 1   v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (en banc)

 2   (internal quotation marks and citation omitted).          “Relevancy simply

 3   requires that the evidence logically advance a material aspect of the

 4   party’s case.”    Id. (internal quotation marks and citation omitted).

 5   Reliability requires a determination “whether an expert’s testimony

 6   has a reliable basis in the knowledge and experience of the relevant

 7   discipline.”    Id. (internal quotation marks and citation omitted).

 8        Daubert counsels that courts make two inquiries: first, whether

 9   the expert’s testimony is based on “scientific knowledge;” and

10   second, whether the testimony “will assist the trier of fact to

11   understand or determine a fact in issue.”         509 U.S. at 592.     In

12   assessing the first question, the court considers “whether the

13   reasoning or methodology underlying the testimony is scientifically

14   valid.”   Id. at 592–93.     The court looks to several non-dispositive

15   factors in assessing the reliability of a particular scientific

16   theory or technique, including whether it (1) can be and has been

17   tested; (2) has been subjected to peer review and publication;

18   (3) has a known or potential rate of error and the existence and

19   maintenance of standards controlling the technique's operation; and

20   (4) has attained general acceptance in the pertinent scientific

21   community.   See id. at 593–94.      The factors relevant to the analysis

22   “depends upon the particular circumstances of the particular case at

23   issue.”   Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150

24   (1999).

25        The second inquiry “goes primarily to relevance.”           Daubert, 509

26   U.S. at 591.    Relevance is determined by ascertaining whether the

27   testimony is sufficiently tied to the facts of the case such that it

28   will aid the jury in resolving a factual dispute.          Id. at 593.

                                             4
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 9 of 15 Page ID #:517



 1         After Daubert, it remains the case that the “rejection of expert

 2   testimony is the exception rather than rule.         Daubert did not work a

 3   ‘seachange over federal evidence law,’ and ‘the trial court’s role as

 4   gatekeeper is not intended to serve as a replacement for the

 5   adversary system.’”     Fed. Rule Evid. 702, Committee Notes on 2000

 6   Amendment (quoting United States v. 14.38 Acres of Land Situated in

 7   Leflore County, Mississippi, 80 F.3d 1074, 1078 (5th Cir. 1996)); see

 8   also United States v. Pritchard, 993 F Supp. 2d 1203, 1207 (C.D. Cal.

 9   2014) (“Expert testimony is liberally admitted under the Federal

10   Rules.”).   Thus, “judges are entitled to broad discretion when

11   discharging their gatekeeping function” and deciding “whether to

12   admit expert testimony.”      United States v. Hankey, 203 F.3d 1160,

13   1168 (9th Cir. 2000).

14   IV.   ARGUMENT
15         In his motion, Defendant asks the Court to completely exclude

16   relevant, probative DNA testimony on the basis of a single article

17   that questions the effectiveness of likelihood ratios in conveying

18   information from experts to lay persons during courtroom proceedings.

19   In doing so, defendant both relies on an article that has been

20   sharply criticized for its use of flawed logic and reasoning, and

21   selects out-of-context quotes that misrepresent the overall

22   assertions made in the article.       Accordingly, defendant’s argument

23   has no merit, and the Court should allow for the inclusion of Ms.

24   Sage’s expert testimony.

25         A.    The Court Should Not Consider the NIST Article as It Has
                 Been Sharply Criticized by the Scientific Community
26

27         Defendant’s entire argument rests on an October 12, 2017,

28   article from the National Institute of Standards and Technology

                                             5
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 10 of 15 Page ID #:518



 1   (“NIST”) entitled “Likelihood Ratio as Weight of Forensic Evidence: A

 2   Closer Look” (the “NIST Article”).          Defendant cites to this article

 3   as the sole support of his proposition that the methodology

 4   underlying likelihood ratios is not scientifically valid, and

 5   therefore requests that all DNA evidence in this case be excluded.

 6   Defendant’s argument is unpersuasive for two reasons.           First, the

 7   article itself does not argue for the exclusion of all evidence using

 8   likelihood ratios, but rather suggests using an additional “lattice

 9   of assumptions” to provide context for the expert’s testimony.

10   Second, multiple publications have been critical of the NIST Article,

11   noting that it is based entirely upon a logical fallacy that is never

12   actually employed in practice.       Accordingly, the Court should not

13   rely on the NIST Article in exercising its gatekeeping function.

14         First, contrary to defendant’s assertions, the NIST Article does

15   not seek to exclude any and all expert testimony that relies on

16   likelihood ratios.     Rather, the article acknowledges that the

17   likelihood ratio may be “a potential tool for experts in their

18   communications to triers of fact.”          SP Lund & H Iyer, Likelihood

19   Ratio as Weight of Forensic Evidence: A Closer Look, 122 J Res Natl

20   Inst Stan 27 (Oct. 2017).       However, they argue that likelihood ratios

21   may be affected by personal choices made by an analyst during an

22   assessment, and therefore seek to “emphasize that an extensive

23   uncertainty analysis is critical for assessing when and how

24   likelihood ratios should be used,” noting that they “may still be

25   useful as metrics for differentiating between competing claims when

26   adequate empirical information is available to provide some meaning

27   to the quantity offered by the expert.”         Id.   They therefore propose

28   “using an assumptions lattice and uncertainty pyramid to enable an

                                             6
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 11 of 15 Page ID #:519



 1   audience to evaluate whether [a likelihood ratio] characterization is

 2   well fitted for the intended purpose.”         Id. at 3.    Most importantly,

 3   in analyzing the effectiveness of likelihood ratios and assumption

 4   lattices, the authors specifically identify DNA evidence as an area

 5   in which likelihood ratios alone may be effective, noting that “[o]ne

 6   might expect to find the least degree of uncertainty in applications

 7   of probabilistic evaluation of high-template, low-contributor DNA

 8   samples, and we recognize that the community may be well founded in

 9   its use of probability to facilitate knowledge transfer in such

10   cases.”     Id. at 20.   They therefore conclude that DNA analysis may be

11   one area in which the likelihood ratio is “fit for the intended

12   purpose” of conveying the likelihood that certain DNA samples were

13   contributed from specific individuals.         Id.

14         Second, even if the article did support defendant’s proposition

15   that all expert testimony relying on likelihood ratios should be

16   excluded, the main tenets of the article have been sharply criticized

17   in the years since its publication.         Specifically, critics note that

18   the NIST Article relies on the assumption that experts will

19   substitute their own likelihood ratio for someone else’s, “a practice

20   that does not exist and [for] which no one advocates.”            S. Gittelson,

21   ET AL.,   A Response to “Likelihood Ratio as Weight of Forensic

22   Evidence: A Closer Look” by Lund and Iyer, 288 Forensic Sci Int.

23   Stan. e15 (2018 July).      The authors then discuss the many

24   misconceptions relied upon in the NIST Article, ultimately

25   determining that the article “reject[s] practices that do not exist

26   and suggest[s] an approach that is already in place.”           Id.at 7.    They

27   go on to note that “[likelihood ratios] have been presented in US

28   courts for over 20 years, and with the implementation of

                                             7
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 12 of 15 Page ID #:520



 1   probabilistic genotyping software, they are becoming the most common

 2   framework for presenting the value of DNA evidence in the United

 3   States today.”     Id.   Similarly, another commentary notes that “it was

 4   shown many years ago by I.J. Good in two brief notes in the Journal

 5   of Statistical Computation and Simulation... and in Aitken and Taroni

 6   (2004) that, with some very reasonable assumptions, the assessment of

 7   uncertainty inherent in the evaluation of evidence leads inevitably

 8   to the likelihood ratio as the only way in which this [communication

 9   of information to decision makers] can be done.”          C. Aitken   ET AL.,

10   Commentary: Likelihood Ratio as Weight of Forensic Evidence: A Closer

11   Look, 9 Front. Genet. 224 (2018).

12         When viewed beyond the out-of-context quotes provided by

13   defendant, it is clear that the NIST Article does not support

14   defendant’s argument, nor does the article itself hold up to

15   scrutiny.    Accordingly, the Court should not consider the NIST

16   Article in determining whether the government’s expert should be

17   permitted to use likelihood ratios to explain DNA evidence.

18         B.    The Court Should Admit the DNA Expert Testimony as It
                 Complies with Rule 702 and Daubert
19

20         Defendant makes no argument that the DNA evidence is irrelevant,

21   nor that Ms. Sage’s testimony will not sufficiently assist the trier

22   of fact in understanding or determining a fact at issue.            Rather,

23   defendant argues only that the use of likelihood ratios is not based

24   on scientific knowledge, specifically claiming that the reasoning

25   and/or methodology underlying Ms. Sage’s testimony is not

26   scientifically valid.      Again, defendant’s only support for this

27   argument is the NIST Article, which the Court should not consider for

28

                                             8
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 13 of 15 Page ID #:521



 1   reasons discussed above.      Moreover, the Daubert factors weigh heavily

 2   in favor of admitting the testimony.

 3         In regards to the first, second, and fourth prongs of the

 4   Daubert test, the method of DNA testing utilized in this case can be

 5   tested, has been subjected to peer review and publication, and is now

 6   generally accepted in the scientific community.          The Supreme Court

 7   has acknowledged that the underlying methodology regarding the actual

 8   DNA testing using short tandem repeat technology “can, in certain

 9   circumstances, establish to a virtual certainty whether a given

10   individual did or did not commit a particular crime.”           Dist.

11   Attorney's Office for Third Judicial Dist. v. Osborne, 557 U.S. 52,

12   80 (2009); see also Harvey v. Horan, 285 F.3d 298, 305 (4th Cir.

13   2002) (“There is now widespread agreement within the scientific

14   community that [STR] technology, which requires literally cellular-

15   size samples only, can distinguish between any two individuals on the

16   planet, other than identical twins, the statistical probabilities of

17   STR DNA matches ranging in the hundreds of billions, if not

18   trillions.”).    Moreover, the SWGDAM working group specifically

19   recommends reporting genotyping results as likelihood ratios combined

20   with a verbal qualifier (e.g., limited support, moderate support,

21   etc.) to “aid the court or other layperson in understanding

22   evidential strength.”      2018 Scientific Working Group on DNA Analysis

23   Methods, Recommendations of the SWGGDAM Ad Hoc Working Group on

24   Genotyping Results Reported as Likelihood Ratios, https://1ecb9588-

25   ea6f-4feb-971a-

26   73265dbf079c.filesusr.com/ugd/4344b0_dd5221694d1448588dcd0937738c9e46

27   .pdf (last visited Dec. 2, 2020).        Such propositions have also been

28   supported in other, peer reviewed works.         See, e.g., S. Gittelson,

                                             9
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 14 of 15 Page ID #:522



 1   supra.     This demonstrates that both STR DNA testing and likelihood
 2   ratios have, in fact, attained general acceptance in the scientific

 3   community.

 4          In regards to the third Daubert factor – whether the expert

 5   testimony has a known or potential rate of error and the existence

 6   and maintenance of standards controlling the techniques operation –

 7   defendant claims that no such meaningful standard for STR DNA testing

 8   exists because “STRMix is a propriety program.”          Mot. At 8.

 9   Defendant then claims that his inability to cross-examine a qualified

10   STRMix software expert about “the impact and basis for the program’s

11   formulas, directions, and outcomes” violates the Confrontation Clause

12   of the Sixth Amendment.      Id.   However, the STRMix software, by its

13   very nature, is non-testimonial; that is, the software was not a

14   statement created specifically for the purpose of accusing this

15   defendant at trial.      See Pritchard, 993 F.Supp.2d at 1213 (citing

16   Bullcoming v. New Mexico, 564 U.S. 647, 658 (2011) (finding no

17   Confrontation Clause problem with expert’s reference to a report that

18   “was not prepared for the primary purpose of accusing a targeted

19   individual”)).     Defendant therefore has no right to personally cross

20   examine an expert on the underlying STRMix software, nor is Ms. Sage

21   required to be an expert specifically on STRMix.          The fact that

22   STRMix’s method of DNA testing has been generally accepted by the

23   scientific community following peer review demonstrates that it is

24   reliable and suitable for expert testimony.2         See, e.g., JA Bright,      ET

25   AL.,   Developmental validation of STRmix expert software for the

26

27
            2
            Indeed, STRMix is generally used and accepted in state court
28   practice as it is employed by major forensic laboratories throughout
     California.
                                       10
     Case 2:19-cr-00595-CAS Document 73 Filed 12/07/20 Page 15 of 15 Page ID #:523



 1   interpretation of forensic DNA profiles, 23 Forensic Sci Int Genet.

 2   226 (Jul. 2016); J.S. Buckleton,       ET AL.,   The Probabilistic Genotyping

 3   Software STRmix: Utility and Evidence for its Validity, 64(2) J

 4   Forensic Sci. 393 (Mar. 2019).       The Daubert factors therefore favor

 5   the admission of Ms. Sage’s expert testimony.

 6   V.    CONCLUSION
 7         For the foregoing reasons, the government respectfully requests

 8   that the Court deny defendant’s motion in limine #7 to exclude DNA

 9   evidence.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
